Title: To Thomas Jefferson from Thomas Barclay, 12 June 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Mogadore 12 June 1786

I wrote you and Mr. Adams the 10th Informing you of my Intentions to set out for Morocco this day but it is not Convenient for the Governor of that place to go before Tomorrow or perhaps the Day following. I was Obliged this day to begin the Business by making a Number of presents here, from the Governor down to the wife of a Jew who lives at Morocco including in the whole Twelve or Fifteen persons, and at the moment of Departure it will Cost about Thirty guineas, among the Governors Suite when he Comes to take leave of me. All this being unavoidable and perfectly Matter of Course I will not vex my self about it.
I am Informed by a letter from Paris that the persons with whom I made the Contract for the Arms wish to Deliver about 600 stand that are finish’d but this must not be. The whole must be delivered at once at the Expiration of the time stipulated. Either My self or my agent at Bordeaux will be ready to Receive them. Taking them in a partial manner wou’d load us with a Heavy Expence of Storage, and the Money is locked up for nine months from the time it was paid into Mr. Grands hands. I wrote you from Cadiz that I had order’d a Trunk of Spanish Books for you to be shippd for Rouen, which I hope will have your approbation. It will I expect save you a very great Expence. I am Always Dear Sir yr. Hble. & Obedient Servant,

Thos. Barclay

